AGREEMENT AMONG JOINT INSUREDS This Agreement, dated as of January 1, 2010, is hereby entered into by and among The Needham Funds, Inc., The Needham Group, Inc., Needham Asset Management, LLC, Needham & Company, LLC, Needham Investment Management L.L.C. and Needham & Company, LLC 401(k) Plan. WITNESSETH: WHEREAS, The Needham Funds, Inc. is a registered investment company required to be covered by a fidelity bond pursuant to Rule 17g-l of the Investment Company Act of 1940 (the "Act"); and WHEREAS, The Needham Funds, Inc., Needham Growth Fund, Needham Aggressive Growth Fund, Needham Small Cap Growth Fund, The Needham Group, Inc., Needham Asset Management, LLC, Needham & Company, LLC, Needham Investment Management L.L.C. and Needham & Company, LLC 401(k) Plan are each named as a joint insured in a joint insured bond (the "Bond"); and WHEREAS, Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund are each a portfolio of The Needham Funds, Inc.; and WHEREAS, The Needham Funds, Inc. is required under Rule 17g-l(f) of the Act to enter into an agreement among joint insured with the covered entities of such Bond; NOW THEREFORE, the covered parties, The Needham Funds, Inc., The Needham Group, Inc., Needham Asset Management, LLC, Needham & Company, LLC, Needham Investment Management L.L.C. and Needham & Company, LLC 401(k) Plan, hereby agree that in the event recovery is received under the Bond as a result of a loss sustained by The Needham Funds, Inc. and one or more other named insureds, The Needham Funds, Inc. shall receive an amount at least equal to the amount which The Needham Funds, Inc. would have received had it provided and maintained a single insured bond with the minimum coverage required under the Act. [remainder of page intentionally left blank] IN WITNESS WHEREOF, this Agreement has been executed as of the day and year first above written. THE NEEDHAM FUNDS, INC. By: /s/Glen W. Albanese Name: Glen W. Albanese Title: Secretary and Treasurer THE NEEDHAM GROUP, INC. By: /s/Glen W. Albanese Name: Glen W. Albanese Title: Chief Financial Officer NEEDHAM ASSET MANAGEMENT, LLC By: /s/Glen W. Albanese Name: Glen W. Albanese Title: Chief Financial Officer NEEDHAM & COMPANY, LLC By: /s/Glen W. Albanese Name: Glen W. Albanese Title: Chief Financial Officer NEEDHAM INVESTMENT MANAGEMENT L.L.C. By: /s/Glen W. Albanese Name: Glen W. Albanese Title: Chief Financial Officer NEEDHAM & COMPANY, LLC 401(k) PLAN By: /s/Joseph J. Turano Name: Joseph J. Turano Title: Fiduciary
